SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Alonzo Spencer Owens appeals from a judgment by the United States District Court for the Southern District of New York (Mukasey, ChJ.) dismissing his claims pursuant to Fed.R.Civ.P. 8 and 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm for substantially the reasons stated in Chief Judge Mukasey’s opinion. Alonzo v. Presbyterian Hospital in the City of New York, 02-CV-0702(MBM) (S.D.N.Y. Jan. 29, 2001).
On May 15, 2002 under docket no. 01-9401, this Court entered an order requiring Owens to obtain leave of the Chief Judge of the Second Circuit prior to filing any further appeals. Because the notice of appeal in this case was filed before entry of the May 15 order, we conclude that the present appeal was not filed in contempt of that order. Owens is hereby ordered to show cause in writing, on or before November 15, 2002, why he should not be enjoined from any further filings in this Court without obtaining leave to file from the Chief Judge.
For the reasons set forth above, the judgment of the district court is AFFIRMED.